Exhibit 10.1

EXECUTION VERSION

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement, dated as of March 31, 2015, (this
“Agreement”), is entered into by and between Atlas Resource Partners, L.P., a
Delaware limited partnership (“Issuer”), and Cinco Resources, Inc., a Delaware
corporation (“Holder”).

RECITALS

A. WHEREAS, Issuer is a party to that certain Purchase and Sale Agreement, dated
as of September 24, 2014 (the “Original Agreement”), as amended by the First
Amendment to Purchase and Sale Agreement, dated as of October 27, 2014 (the “1st
Amendment”), and the Second Amendment to Purchase and Sale Agreement, dated as
of the date hereof, (the “2nd Amendment” and, together with the 1st Amendment
and the Original Agreement, the “Purchase Agreement”), concerning the purchase
and sale of certain oil and gas assets located in Texas on the terms set forth
therein.

B. WHEREAS, subject to the terms and conditions of the Purchase Agreement,
Holder shall receive or become entitled to receive 8.625% Cumulative Redeemable
Perpetual Preferred Units of Issuer (the “Preferred Units”).

C. WHEREAS, as a condition precedent to the consummation of the transactions
contemplated by the Purchase Agreement, Issuer has agreed to grant Holder
certain registration rights, as set forth herein, with respect to the Preferred
Units.

AGREEMENT

NOW, THEREFORE, in consideration of the premises, and the mutual
representations, warranties, covenants, and agreements hereinafter set forth,
the parties hereto agree as follows:

 

  1. Definitions.

(a) Each capitalized term used but not defined herein shall have the meaning
ascribed to such term in the Purchase Agreement.

(b) “Registrable Securities” means (i) all of the Preferred Units issued to a
Holder as consideration pursuant to the Purchase Agreement, plus (ii) other
securities of Issuer issued in respect of such Preferred Units, by way of a
split, dividend, recapitalization, merger or consolidation, or otherwise, but
exclusive of (iii) any securities described in clause (i) or (ii) above sold in
a public offering registered under the Securities Act of 1933, as amended (the
“Securities Act”).

(c) “Registration Expenses” means all expenses incident to Issuer’s performance
of or compliance with this Agreement, including all registration, filing,
listing and NASD fees, all fees and expenses of complying with securities or
blue sky laws, all word processing, duplicating and printing expenses, messenger
and delivery expenses, the fees and expenses of counsel for Issuer and of its
independent public accountants, including the expenses of any special audits or
“cold comfort” letters required by or incident to such performance and
compliance and any fees



--------------------------------------------------------------------------------

and disbursements of underwriters customarily paid by issuers of securities, but
excluding underwriting discounts and commissions, transfer taxes, if any, and
the fees and expenses of any counsel retained by Holder.

 

  2. Resale Shelf Registration Statement.

As required by Section 6.9 of the Purchase Agreement, not later than 10 days
from the date hereof, Issuer shall prepare and file with the Securities and
Exchange Commission (the “SEC”) a resale registration statement on Form S-3
under the Securities Act for an offering to be made on a continuous basis
pursuant to Rule 415 under the Securities Act (the “Resale Shelf Registration
Statement”). The Resale Shelf Registration Statement shall (a) cover the resale
of all of the Registrable Securities (b) include a calculation of registration
fee table, (c) identify Holder as a selling security holder, (d) set forth the
amount of Registrable Securities issued to Holder and (e) set forth the plan of
distribution set forth in Annex A hereto. Issuer shall pay the registration fee
to cover the Registrable Securities in accordance with Rule 457 under the
Securities Act. Issuer shall use its commercially reasonable best efforts to
cause the Resale Shelf Registration Statement to become effective as soon as
reasonably practicable and remain effective for a period of two (2) years from
the date hereof (subject to any “black-out” periods pursuant to Section 5, and
provided that Issuer shall have no obligation to keep the Resale Self
Registration Statement effective after the earlier of such time as Holder has
disposed of the Registrable Securities, unless such disposition qualifies as an
Affiliate Transfer, or Holder is able to sell the Registrable Securities under
Rule 144 of the Securities Act under circumstances in which all of the
applicable conditions of such rule (then in effect) are met). The Resale Shelf
Registration Statement may register securities other than the Registrable
Securities. The Resale Shelf Registration Statement when declared effective
(including the documents incorporated therein by reference) shall comply as to
form in all material respects with all applicable requirements of the Securities
Act and the Exchange Act and shall not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading. The Resale Shelf Registration Statement,
together with any prospectus or any other prospectus supplement when such
prospectus or prospectus supplement is filed, will not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The preceding sentence does not apply to
statements based upon and in conformity with written information furnished to
Issuer through an instrument duly executed by or on behalf of Holder
specifically stating it that it is for use therein, including the information
set forth in Annex A hereto.

 

  3. Registration Procedures.

In connection with its obligations contained in Section 2 hereof, Issuer will,
subject to the terms and conditions of this Agreement:

(a) prepare and file with the SEC such amendments and supplements to the Resale
Shelf Registration Statement and any prospectus used in connection therewith as
may be necessary to keep such registration statement effective and to comply
with the provisions of the Securities Act with respect to the disposition of all
securities covered by such registration

 

2



--------------------------------------------------------------------------------

statement until the earlier of such time as (i) all of such Registrable
Securities have been disposed of by Holder, unless such disposition qualifies as
an Affiliate Transfer, (ii) Holder is able to sell the Registrable Securities
under Rule 144 of the Securities Act under circumstances in which all of the
applicable conditions of such rule (then in effect) are met, or (iii) the
expiration of a period of two (2) years from the date hereof. Notwithstanding
anything else to the contrary contained herein, Issuer shall not be required to
disclose in any amendment or supplement to a registration statement or otherwise
(x) any confidential information concerning any matter that is the subject of a
notice given under Section 3(e)(i) or Section 5 hereof as to which Issuer has a
bona fide interest in withholding disclosure, or (y) historical financial
statements or pro forma financial information required by Regulation S-X of the
SEC in connection with a business acquisition or disposition prior to the date
when such information would otherwise be required to be filed with SEC
(including extensions pursuant to Item 9.01(a)(4) of Form 8-K);

(b) furnish to Holder such number of conformed copies of such registration
statement and of each such amendment and supplement thereto (in each case
including all exhibits), such number of copies of the prospectus or prospectus
supplement contained in such registration statement (including each preliminary
prospectus and any summary prospectus) and any other prospectus filed under
Rule 424 under the Securities Act, in conformity with the requirements of the
Securities Act, and such other documents as Holder may reasonably request;

(c) if such registration, qualification or other action is necessary, use its
commercially reasonable best efforts to register or qualify all Registrable
Securities and other securities covered by the Resale Shelf Registration
Statement under such securities or blue sky laws of such jurisdictions as Holder
shall reasonably request, to keep such registration or qualification in effect
for so long as such registration statement remains in effect, and take any other
action which may be reasonably necessary or advisable to enable Holder to
consummate the disposition in such jurisdictions of the securities owned by
Holder, except that Issuer shall not for any such purpose be required to:

(i) qualify generally to do business as a foreign corporation in any
jurisdiction wherein it would not but for the requirements of this Section 3(c)
be obligated to be so qualified,

(ii) subject itself to taxation in any such jurisdiction, or

(iii) consent to general service of process in any such jurisdiction;

(d) if such registration or approval is necessary, use its commercially
reasonable best efforts to cause all Registrable Securities covered by such
registration statement to be registered with or approved by such other
governmental agencies or authorities to enable Holder to consummate the
disposition of such Registrable Securities;

(e) (i) immediately notify Holder at any time when a prospectus relating to the
Resale Shelf Registration Statement is required to be delivered under the
Securities Act (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 under

 

3



--------------------------------------------------------------------------------

the Securities Act), of the happening of any event or the existence of any
condition as a result of which the prospectus or prospectus supplement included
in such registration statement, as then in effect, includes an untrue statement
of a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein not misleading in the light
of the circumstances under which they were made, or, if in the opinion of
counsel for Issuer, it is necessary to supplement or amend such prospectus to
comply with law and, after such notice,

(ii) at the request of Holder, except for periods (not to exceed 90 days per
calendar year in the aggregate) described in Section 5 or the time period for
filing with the SEC information referred to in Section 3(a) hereof has not
expired, promptly prepare and file with the SEC a supplement or amendment to
such prospectus, or otherwise update such prospectus through the filing of a
Current Report on Form 8-K or otherwise, so that such prospectus will not
contain an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading;

(f) use its commercially reasonable best efforts to list or admit all
Registrable Securities covered by such registration statement on any securities
exchange on which any of the Registrable Securities are then listed or any other
trading market on which any of the Registrable Securities are then admitted for
trading;

(g) pay all Registration Expenses relating to any such registration; and

(h) promptly, but in no event later than five (5) business days following the
written request of Holder, but subject to the registration requirements of the
Securities Act or the availability of an exemption therefrom, Issuer will
instruct its transfer agent to record the transfer of four hundred thousand
(400,000) Preferred Units to Wells Fargo Bank, National Association, as national
banking association, in its capacity as escrow agent (the “Escrow Agent”) to
enable Holder to deposit such units with the Escrow Agent.

Issuer may require Holder to furnish Issuer with such information and
undertakings as it may reasonably request regarding Holder and the distribution
of such securities as Issuer may from time to time reasonably request in
writing.

 

  4. Holder Representations.

Holder represents, warrants and agrees by acquisition of such Registrable
Securities as follows:

(a) that upon receipt of any notice from Issuer of the happening of any event of
the kind described in Section 3(e), Holder will forthwith discontinue Holder’s
disposition of Registrable Securities pursuant to the Resale Shelf Registration
Statement until Holder’s receipt of notice from Issuer that it has filed the
supplemented or amended prospectus contemplated by Section 3(e) and, if so
directed by Issuer, will deliver to Issuer all copies, other than permanent file
copies, then in Holder’s possession of the prospectus relating to such
Registrable Securities current at the time of receipt of notice under
Section 3(e), and

 

4



--------------------------------------------------------------------------------

(b) that it will immediately notify Issuer, at any time when a prospectus
relating to the registration of such Registrable Securities is required to be
delivered under the Securities Act (including in circumstances where such
requirement may be satisfied pursuant to Rule 172 under the Securities Act), of
the happening of any event as a result of which information previously furnished
by Holder to Issuer in writing for inclusion in such prospectus contains an
untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary to make the statements therein not misleading
in the light of the circumstances under which they were made; and

(c) that it has not prepared or had prepared on its behalf or used or referred
to, and agrees that it will not prepare or have prepared on its behalf or use or
refer to, any free writing prospectus (as defined in Rule 405 under the
Securities Act), and has not distributed and will not distribute any written
materials in connection with the offer or sale of the Registrable Securities;
and

(d) that it acknowledges its obligations to comply with the provisions of the
Exchange Act and the rules thereunder relating to stock manipulation,
particularly Regulation M, and that it will not take, directly or indirectly,
any action designed to or that would constitute or that might reasonably be
expected to cause or result in, under the Exchange Act or otherwise,
stabilization or manipulation of the price of any security of Issuer to
facilitate the sale or resale of the Registrable Securities.

 

  5. Black-Out Periods for Holder.

Holder shall not offer to sell or sell any Registrable Securities pursuant to
the Resale Shelf Registration Statement, and Issuer shall not be required to
supplement or amend any Registration Statement or otherwise facilitate the sale
of Registrable Securities pursuant thereto, during the 90-day period (or such
lesser number of days until Issuer makes its next required filing under the
Exchange Act) immediately following the receipt by Holder of a certificate of an
authorized officer of Issuer to the effect that the Board of Directors of Issuer
has determined in good faith that such offer, sale, supplement or amendment is
likely to (1) interfere with or affect the negotiation or completion of any
transaction that is being contemplated by Issuer (whether or not a final
decision has been made to undertake such transaction) at the time the right to
delay is exercised, or (2) involve initial or continuing disclosure obligations
that might not be in the best interest of Issuer or its unitholders. Any period
described in this Section 5 during which Holder is not able to sell the
Registrable Securities pursuant to the Resale Shelf Registration Statement is
herein referred to as a “black-out” period. Issuer shall notify Holder of the
expiration or earlier termination of any “black-out” period (the nature and
pendency of which need not be disclosed during such “black-out” period.)

 

  6. Indemnification.

(a) Indemnification by Issuer. Issuer will, and hereby does, to the full extent
permitted by law indemnify and hold harmless the participating Holder of any
Registrable Securities covered by the Resale Shelf Registration Statement, from
and against any losses, claims, damages or liabilities, joint or several (or
actions or proceedings, whether commenced or threatened, in respect thereof,
whether or not Holder is a party thereto, and including reasonable

 

5



--------------------------------------------------------------------------------

costs of investigation and legal expenses) (collectively, “Claims”), to which
Holder may become subject under the Securities Act or otherwise, insofar as such
Claims arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact contained in the registration statement under
which such securities were registered under the Securities Act, any preliminary
prospectus, final prospectus or summary prospectus contained therein, or any
amendment or supplement thereto (if used during the period Issuer is required to
keep the registration statement current) or any documents incorporated therein
(collectively, “Registration Documents”), or any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading (in the case of a prospectus or
preliminary prospectus, in light of the circumstances in which they were made),
or any violation by Issuer of the Securities Act or any state securities law, or
any rule or regulation promulgated under the Securities Act or any state
securities law, or any other law applicable to Issuer relating to any such
registration or qualification, and Issuer will reimburse Holder for any legal or
any other expenses reasonably incurred by Holder in connection with
investigating or defending any such Claim; provided, however, that Issuer shall
not be liable in any such case to the extent that any such Claim or expense
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission made in any such Registration Document in
reliance upon and in conformity with written information furnished to Issuer
through an instrument duly executed by or on behalf of Holder specifically
stating that it is for use in the preparation thereof. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of Holder and shall survive the transfer of such securities by Holder.

(b) Indemnification by Holder. Holder will, and hereby does, to the full extent
permitted by law, indemnify and hold harmless (in the same manner and to the
same extent as set forth in this Section 6(b)) Issuer, each director of Issuer,
each officer of Issuer and each other person, if any, who controls Issuer within
the meaning of either Section 15 of the Securities Act or Section 20 of the
Exchange Act and each underwriter participating in any distribution being made
pursuant to the Resale Shelf Registration Statement, with respect to any
statement or alleged statement or omission or alleged omission from such
Registration Document, if such statement or alleged statement or omission or
alleged omission was made in reliance upon and in conformity with written
information furnished to Issuer through an instrument duly executed by or on
behalf of Holder specifically stating that it is for use in the preparation of
such Registration Document. Notwithstanding the foregoing, in no event shall
Holder be liable to indemnify Issuer pursuant to this Section 6(b) in an amount
in excess of the amount of the net proceeds of the Registrable Securities sold
by him or her in any such offering. Such indemnity shall remain in full force
and effect regardless of any investigation made by or on behalf of Issuer or any
such director, officer or controlling person and shall survive the transfer of
such securities by Holder.

(c) Notices of Claims, etc. Promptly after receipt by an indemnified party of
notice of the commencement of any action or proceeding involving a Claim
referred to in the preceding subdivisions of this Section 6, such indemnified
party will, if a claim in respect thereof is to be made against an indemnifying
party, give written notice to the latter of the commencement of such action;
provided, however, that the failure of any indemnified party to give notice as
provided herein shall not relieve the indemnifying party of its obligations
under the preceding subdivisions of this Section 6, except to the extent that
the indemnifying party is actually

 

6



--------------------------------------------------------------------------------

prejudiced by such failure to give notice. In case any such action is brought
against an indemnified party, unless in such indemnified party’s reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties may exist in respect of such claim, the indemnifying party shall be
entitled to participate in and to assume the defense thereof, jointly with any
other indemnifying party similarly notified to the extent that it may wish, with
counsel reasonably satisfactory to such indemnified party, and after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof, the indemnifying party shall not be liable to such
indemnified party for any legal or other expenses subsequently incurred by the
latter in connection with the defense thereof other than reasonable costs of
investigation. No indemnifying party shall consent to entry of any judgment or
enter into any settlement of any pending or threatened proceeding in respect of
which an indemnified party is or could have been a party and indemnity could
have been sought under Section 6(a) without the consent of the indemnified party
unless such judgment or settlement shall include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect to such claim or litigation.

(d) Other Indemnification.

Indemnification similar to that specified in the preceding subdivisions of this
Section 6 (with appropriate modifications) shall be given by Issuer and Holder
with respect to any required registration or other qualification of securities
under any Federal or state law or regulation of any governmental authority,
other than the Securities Act. If the indemnification provided for in
Section 6(a), (b) or (c) is unavailable to an indemnified party or insufficient
in respect of any Claims referred to therein, then each indemnifying party, in
lieu of indemnifying such indemnified party thereunder, shall contribute to the
amount paid or payable by such indemnified party as a result of such Claims
(i) in such proportion as is appropriate to reflect the relative benefits
received by the indemnifying party or parties on the one hand and the
indemnified party or parties on the other hand from the offering of the
securities or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the indemnified party or parties on the other hand in connection with
the statements or omissions that resulted in such Claims, as well as any other
relevant equitable considerations; provided, however, that in no event shall any
Person be liable for contribution to the extent that any such Claim arises out
of or is based upon an untrue statement or omission made by such Person seeking
contribution.

 

  7. Transfer of Assignment of Registration Rights.

The benefits provided by this Agreement may be transferred or assigned by Holder
to its partners, investors and affiliated entities, including but not limited to
the Escrow Agent, in connection with the transfer of Registrable Securities to
such partners, investors and affiliated entities (an “Affiliate Transfer”), and
such transferees shall be deemed a party to this Agreement with the same rights
and obligations as Holder; provided that (a) Issuer is given written notice
prior to any Affiliate Transfer, stating the name and address of each such
transferee and identifying the securities with respect to which such
registration rights are being transferred or assigned, (b) each such transferee
assumes in writing responsibility for its portion

 

7



--------------------------------------------------------------------------------

of the obligations of Holder under this Agreement, (c) such Affiliate Transfer
is either for no consideration or in connection with a pro rata distribution to
Holder’s partners and (d) the Affiliate Transfer does not violate the
registration requirements of the Securities Act; and, provided further, that in
the event a transfer of Registrable Securities is completed without satisfaction
of the assumption provisions contained herein, Holder shall be responsible for
any actions or obligations of such transferee until such assumption provisions
are satisfied. Issuer agrees to take whatever action that may be required to
identify in the Resale Shelf Registration Statement or any prospectus supplement
thereto any transferee under this Section 7 that receives Registrable
Securities.

 

  8. Sales Pursuant to Rule 144.

Each of the parties hereto acknowledges that the registration benefits provided
in this Agreement will not affect the ability of Holder to sell Registrable
Securities pursuant to Rule 144 rather than pursuant to the Resale Shelf
Registration Statement.

 

  9. Notices.

All notices, requests, demands, claims and other communications hereunder shall
be in writing. Any notice, request, demand, claim, or other communication
hereunder shall be deemed duly given (a) if personally delivered, when so
delivered, (b) if mailed, two (2) business days after having been sent by
registered or certified mail, return receipt requested, postage prepaid and
addressed to the intended recipient as set forth below, (c) if given by telex or
telecopier, once such notice or other communication is transmitted to the telex
or telecopier number specified below and the appropriate answer back or
telephonic confirmation is received, provided that such notice or other
communication is promptly thereafter mailed in accordance with the provisions of
clause (ii) above, or (d) if sent through an overnight delivery service in
circumstances in which such service guarantees next day delivery, the day
following being so sent:

If to Issuer:

 

Atlas Resource Partners, L.P. Park Place Corporate Center One 1000 Commerce
Drive, Suite 410 Pittsburgh, Pennsylvania 15275 Attention: Joel Heiser, General
Counsel Facsimile: (330) 896-8518

With a copy (which shall not constitute notice) to:

 

Jones Day 717 Texas Avenue, Suite 3300 Houston, Texas 77002 Attention: Jeff
Schlegel Facsimile: (832) 239-3600

 

8



--------------------------------------------------------------------------------

If to Holder:

 

Cinco Resources, Inc. 2626 Howell St., Suite 800 Dallas, Texas 75204 Attention:
Chris M. Kidd Facsimile: (214) 520-6464

With a copy (which shall not constitute notice) to:

 

Thompson & Knight LLP 98 San Jacinto Blvd., Suite 1900 Austin, Texas 78701
Attention: Gaye White Facsimile: (512) 469-6165

In the event that Holder transfers Registrable Securities in accordance with
Section 7 above, Issuer may provide notice to such transferee through notifying
Holder. Any party may give any notice, request, demand, claim or other
communication hereunder using any other means (including ordinary mail or
electronic mail), but no such notice, request, demand, claim or other
communication shall be deemed to have been duly given unless and until it
actually is received by the individual for whom it is intended. Any party may
change the address to which notices, requests, demands, claims and other
communications hereunder are to be delivered by giving the other parties notice
in the manner herein set forth.

 

  10. Amendments; No Waivers.

(a) Any provision of this Agreement may be amended or waived if, and only if,
such amendment or waiver is in writing and signed, in the case of an amendment,
by all parties hereto, or in the case of a waiver, by the party against whom the
waiver is to be effective.

(b) No waiver by a party of any default, misrepresentation or breach of warranty
or covenant hereunder, whether intentional or not, shall be deemed to extend to
any prior or subsequent default, misrepresentation or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent occurrence. No failure or delay by a party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

 

  11. Successors and Assigns.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns, provided that no
registration rights will be transferred other than in accordance with Section 7
hereof.

 

9



--------------------------------------------------------------------------------

  12. Governing Law.

This Agreement shall be construed in accordance with and governed by the
internal laws (without reference to choice or conflict of laws) of the State of
Texas.

 

  13. Counterparts.

This Agreement may be signed in any number of counterparts and the signatures
delivered by telecopy, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.

 

  14. Entire Agreement.

This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior agreements, understandings
and negotiations, both written and oral, between the parties with respect to the
subject matter of this Agreement. Neither this Agreement nor any provision
hereof is intended to confer upon any Person other than the parties hereto any
rights or remedies hereunder.

 

  15. Captions.

The captions herein are included for convenience of reference only and shall be
ignored in the construction or interpretation hereof. All references to an
Article or Section include all subparts thereof.

 

  16. Severability.

If any provision of this Agreement, or the application thereof to any Person,
place or circumstance, shall be held by a court of competent jurisdiction to be
invalid, unenforceable or void, the remainder of this Agreement and such
provisions as applied to other Persons, places and circumstances shall remain in
full force and effect only if, after excluding the portion deemed to be
unenforceable, the remaining terms shall provide for the consummation of the
transactions contemplated hereby in substantially the same manner as originally
set forth at the later of the date this Agreement was executed or last amended.

 

  17. Third Party Beneficiaries.

Except as provided in Section 8 hereof, no provision of this Agreement shall
create any third party beneficiary rights in any Person.

[Remainder of this Page Intentionally Left Blank]

[Signature Pages Follow]

 

10



--------------------------------------------------------------------------------

EXECUTION VERSION

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ISSUER: ATLAS RESOURCE PARTNERS, L.P., a Delaware limited partnership By: Atlas
Resource Partners, GP, LLC, its general partner By:

/s/ Matthew A. Jones

Name: Matthew A. Jones Title: President HOLDER:

CINCO RESOURCES, INC.,

a Delaware corporation

By:

/s/ Jon L. Glass

Name: Jon. L. Glass Title: Chairman, President & CEO

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

ANNEX A

PLAN OF DISTRIBUTION

The 8.625% Cumulative Redeemable Perpetual Preferred Units (the “Preferred
Units”) are being registered to permit public secondary trading of these
securities by the holders thereof (the “Holders”) from time to time after the
date of this prospectus and to facilitate the continued orderly disposition of
our Preferred Units held by the Holders identified herein. We will not receive
any of the proceeds from the sale of the Preferred Units by the Holders.

The Holders and their successors-in-interest who acquire their units after the
date of this prospectus and are entitled to the benefits of this registration
statement, may sell the Preferred Units directly to purchasers or through
broker-dealers or agents.

If dealers are utilized in the sale of Preferred Units, the Holders will sell
such Preferred Units to the dealers as principals. The dealers may then resell
such Preferred Units to the public at varying prices to be determined by such
dealers at the time of resale. The names of the dealers and the terms of the
transaction will be set forth in a prospectus supplement, if required. The
Holders may also sell Preferred Units through agents designated by them from
time to time.

We will name any agent involved in the offer or sale of the Preferred Units and
will list commissions payable by the Holders to these agents in a prospectus
supplement, if such a supplement is required. These agents will be acting on a
best efforts basis to solicit purchases for the period of their appointment,
unless we state otherwise in any required prospectus supplement. The Holders may
sell any of the Preferred Units directly to purchasers. In this case, the
Holders may not engage agents in the offer and sale of these Preferred Units. We
and the Holders may indemnify underwriters, dealers or agents who participate in
the distribution of securities against certain liabilities, including
liabilities under the Securities Act, and agree to contribute to payments which
these underwriters, dealers or agents may be required to make.

The Preferred Units may be sold in one or more transactions at fixed prices, at
prevailing market prices at the time of sale, at varying prices determined at
the time of sale, or at negotiated prices. Sales may be effected in
transactions, which may involve block transactions or crosses:

 

  •   on any national securities exchange or quotation service on which the
Preferred Units may be listed or quoted at the time of sale;

 

  •   in the over-the-counter market;

 

  •   in transactions otherwise than on exchanges or quotation services or in
the over-the-counter market;

 

  •   through the exercise of purchased or written options; or

 

  •   through any other method permitted under applicable law.

 

1



--------------------------------------------------------------------------------

In connection with sales of the Preferred Units or otherwise, the Holders may
enter into hedging transactions with broker-dealers, which may in turn engage in
short sales of the Preferred Units in the course of hedging the positions they
assume. The Holders may also sell short the Preferred Units and deliver the
Preferred Units to close out short positions, or loan or pledge the Preferred
Units to broker-dealers that in turn may sell the Preferred Units. The aggregate
proceeds to the Holders from the sale of the Preferred Units offered by the
Holders hereby will be the purchase price of the Preferred Units less discounts
and commissions, if any.

The Holders reserve the right to accept and, together with their agents from
time to time, to reject, in whole or in part, any proposed purchase of Preferred
Units to be made directly or through agents. In order to comply with the
securities laws of some states, if applicable, the Preferred Units may be sold
in these jurisdictions only through registered or licensed brokers or dealers.
In addition, in some states the Preferred Units may not be sold unless they have
been registered or qualified for sale or an exemption from registration or
qualification requirements is available and is complied with. The Holders and
any broker-dealers or agents that participate in the sale of the Preferred Units
may be “underwriters” within the meaning of Section 2(11) of the Securities Act.
Any discounts, commissions, concessions or profit they earn on any resale of the
Preferred Units may be underwriting discounts and commissions under the
Securities Act. Any Holder who is an “underwriter” within the meaning of
Section 2(11) of the Securities Act will be subject to the prospectus delivery
requirements of the Securities Act. The Holders have acknowledged their
obligations to comply with the provisions of the Exchange Act and the rules
thereunder relating to stock manipulation, particularly Regulation M.

We are not aware of any plans, arrangements or understandings between any of the
Holders and any underwriter, broker-dealer or agent regarding the sale of the
Preferred Units by the Holders. We do not assure you that the Holders will sell
any or all of the Preferred Units offered by them pursuant to this prospectus.
In addition, we do not assure you that the Holders will not transfer, devise or
gift the Preferred Units by other means not described in this prospectus.
Moreover, any securities covered by this prospectus that qualify for sale
pursuant to Rule 144 of the Securities Act may be sold under Rule 144 rather
than pursuant to this prospectus.

 

2